DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ROSS 3040, LLC,
                              Appellant,

                                    v.

                     3040 N. 29TH AVENUE, LLC,
                              Appellee.

                              No. 4D20-1141

                          [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE18-
25854.

  Matthew J. Militzok of Militzok & Associates, P.A., Hollywood, for
appellant.

    John J. Shahady of Shahady & Wurtenberger, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.